Citation Nr: 1451893	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic thoracolumbar disability.

2.  Entitlement to service connection for a chronic foot disorder, to include a heel spur and metatarsalgia.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel









INTRODUCTION

The claimant served on multiple periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) as a member of an artillery unit in the Army National Guard of the State of Florida from January 1991 to November 2000, including a period of ACDUTRA for initial entry training from June 1992 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim of entitlement to service connection for a chronic thoracolumbar disability and foot disorder (to include a heel spur and metatarsalgia).

At this juncture, the Board notes that 38 U.S.C. § 101(2) defines the term "veteran" as meaning a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(24) defines the term "active military, naval, or air service" as including (A) active duty; (B) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (C) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died - (i) from an injury incurred or aggravated in the line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.

Presently, the claimant is not service connected for any disabilities.  As he only served on ACDUTRA and INACDUTRA during his membership in the Army National Guard of the State of Florida, he is therefore not currently a "veteran" within the meaning of the law.  See 38 U.S.C.A. § 101(2), (24) (West 2002).  Until such time that he is awarded service connection for a disability, he will be referred to in this appellate action as the "claimant" or the "appellant."

In June 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, D.C., for additional evidentiary and procedural development, including providing the claimant with a VA examination so that nexus opinions could be obtained that addressed the issues on appeal.  Following this development, the claims for VA compensation for a back and foot disability were readjudicated and denied in a June 2012 rating decision/supplemental statement of the case.  The case was returned to the Board in July 2012.  Thereafter, the case was remanded to the agency of original jurisdiction (AOJ) in December 2013 for further evidentiary and procedural development, after which the denial of the claims on appeal was confirmed in an October 2014 rating decision/supplemental statement of the case.  The case was returned to the Board in October 2014 and the appellant now continues his appeal.   


FINDINGS OF FACT

1.  The claimant's only creditable military service is his period of ACDUTRA in the Army National Guard of the State of Florida, from June 1992 to September 1992, with brief periods of ACDUTRA and INACDUTRA thereafter until November 2000.

2.  A chronic thoracolumbar disability did not have its onset during the claimant's periods of ACDUTRA and INACDUTRA in the Army National Guard of the State of Florida.

3.  A chronic foot disorder, to include a heel spur and metatarsalgia, did not have its onset during the claimant's periods of ACDUTRA and INACDUTRA in the Army National Guard of the State of Florida.


CONCLUSIONS OF LAW

1.  The claimant is not a veteran within the meaning of the law.  38 U.S.C.A. §§ 101(2), (22)(A), (24) (West 2002).

2.  The claimant's chronic thoracolumbar disability was not incurred during ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The claimant's chronic foot disability was not incurred during ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA).

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for the issues decided herein was filed in February 2005, and a VCAA notice letter addressing these matters was dispatched to the claimant in March 2007, prior to the initial adjudication of this claim in the September 2007 rating decision now on appeal.  The letter addressed the issue on appeal adjudicated herein and satisfied the above-described mandates, and the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the claimant's tinnitus claim, there is no timing of notice defect.  

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  In this regard, the claimant's service treatment records from his period of ACDUTRA and all relevant post-ACDUTRA records, dated from 1992 to 2000, and from VA and private sources from 1994 to 2014, have been obtained and associated with the evidence.  The Board has also reviewed the appellant's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  A lay witness statement, dated in April 2014, was received from the appellant's fellow reservist regarding an alleged motor vehicle accident during National Guard service in October 2000.  Despite VA's good faith attempts, the records regarding the alleged October 2000 motor vehicle accident from the State of Florida and from the Army National Guard were not obtainable for inclusion in the claims file.  A VA memorandum is included in the claims file, attesting to VA's unsuccessful attempts to obtain these records and why further development in this regard would be futile.  The Board is satisfied that all pertinent evidence necessary to adjudicate this claim has been obtained and associated with the claims file, or is otherwise viewable on the VBMS and Virtual VA electronic information databases.  

The claimant has also been provided with VA medical examinations in September 2007 and August 2011 addressing his claims for VA compensation for chronic orthopedic disabilities of his thoracolumbar spine and foot, and furthermore VA has obtained an addendum opinion from the VA clinician who examined the claimant in August 2011.  The nexus opinions obtained from the aforementioned evidentiary development address the likelihood of a relationship between the claimant's military service and his present foot and thoracolumbar diagnoses.  The Board has reviewed the examination reports and opinions and notes that the claimant's pertinent clinical history was considered by the VA clinicians who provided them, and, when the evidence is viewed collectively as a whole, the examiners have provided adequate discussion of their clinical observations and rationales to support their findings and conclusions within the context of the claimant's pertinent clinical history as contained within his claims file.  The examinations and opinions of record are therefore deemed to be adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board further finds that the AOJ has substantially complied with the Board's remand instructions as presented in its prior remands of June 2011 and December 2013.  As such, there is no need for an additional remand for corrective action to comply with the Board's prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.


II.  Pertinent law and regulations.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In order to establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2014).

III.  Factual background and analysis: entitlement to service connection for a chronic thoracolumbar disability.

As relevant, the claimant's records of Army National Guard service show normal findings with regard to his spine and musculoskeletal system during ACDUTRA.  Although the records include an August 1992 report during ACDUTRA, showing treatment for a complaint of low back pain of three days duration, no history of precipitating trauma is indicated and the symptoms were attributed to the claimant performing "a lot of extra physical training."  No muscle spasm was noted and the assessment in August 1992 was muscle strain - back, which was treated with Motrin and three days of prescribed limited physical training and rest.  Thereafter, the appellant's National Guard medical records show that throughout his period of obliged service in the National Guard, there were no abnormalities detected on routine periodic medical examinations with regard to his spine and musculoskeletal system and no report of traumatic injury or history of recurrent back pain from the appellant.

The claimant's private medical records indicate that beginning in 1994, he was treated on several occasions over the years for complaints of recurrent back pain and thoracolumbar spine pain.  Private and VA medical records reflect a current diagnosis of mild degenerative disc disease (DDD) of the L5-S1 lumbosacral spine, confirmed on medical imaging tests, with muscle spasm.    

The claimant reports that he sustained a traumatic injury to his mid and lower back in October 2000 when he was on INACDUTRA as a passenger in a National Guard truck that was towing an artillery piece.  According to his account and the April 2014 written account of his witness, Mr. O.R., the two were riding in the vehicle traveling in convoy when a vehicle ahead of them abruptly stopped, causing all the vehicles behind it in the convoy to suddenly hit the brakes and nearly collide.  The truck that the appellant was riding in lurched hard to the side and nearly tipped over, flipping the appellant over and, according to both accounts, causing injury to his back.  Mr. O.R. also stated that during training in 1998, the appellant suffered back pain while loading artillery ammunition.

The appellant's service with the Army National Guard of the State of Florida ended in November 2000 with his honorable discharge.  The National Guard clinical and personnel records do not indicate that the appellant sustained a back injury during any of his periods of INACDUTRA.

A private clinical report dated in February 2001 reflects that the appellant was receiving treatment for recurrent back pain since 1994 and noted that he reported a history of having injured his back in October 2000 after riding in a military truck that had accidentally turned over.  

Nexus opinions were obtained in VA medical examinations of the claimant's spine, which were conducted in September 2007 and August 2011.  The September 2007 opinion determined that it was less likely as not that the events in ACDUTRA in 1992 caused his current chronic low back disability, but that it was more likely that the events in National Guard service aggravated a pre-existing back condition.  The Board finds this opinion regarding aggravation to be of limited probative value, as no rationale was presented to support this stance and, furthermore, the statement that the back condition pre-existed National Guard service is contradicted by the service medical records that clearly show normal clinical findings with regard to the claimant's spine and musculoskeletal system and that he denied having any history of recurrent low back pain.

The August 2011 nexus opinion presented by the VA clinician who examined the appellant at that time shows that the examiner concluded that it was less likely than not that the appellant's lumbosacral spine diagnoses was related to his period of National Guard service.  More specifically, the examiner determined that a chronic thoracolumbar disability was not presented in the service medical records pertinent to the entirety of his period of obligation to the Army National Guard since these records show no chronic back disability or onset of chronic back spasms.  In an addendum opinion presented in March 2014, the same VA clinician considered the appellant's alleged history of a back injury in an October 2000 motor vehicle accident during National Guard service and opined that, even assuming the alleged incident to be true, it was less likely than not that his current lumbosacral DDD and muscle spasm were related to this incident as chronicity is not indicated due to the fact that, on review of the record, the current lumbosacral diagnoses were not present during the entirety of the claimant's National Guard service ending in 2000, and were not thereafter manifestly present until approximately 10 years afterwards.

The Board has considered the foregoing evidence and finds that even accepting the appellant's history of back injury in October 2000 following a truck accident as true, the objective clinical evidence does not support a finding that the claimant's current diagnosed thoracolumbar disability was related to this incident or to any incident of National Guard service during ACDUTRA and INACDUTRA.  The clinical opinions tend to show that the claimant's back pain treatment during ACDUTRA in August 1992 and his reported back pain in 1998 (per the statement of the witness, Mr. O.R.) and the alleged back injury in October 2000 were for acute and transitory symptoms that did not represent onset of the current chronic low back disability, now diagnosed as mild DDD of the lumbosacral spine with muscle spasm.  Furthermore, given the current mild state and progression of the DDD during the 10-year period of time since the end of the claimant's obligation to the Army National Guard before the DDD diagnosis and the muscle spasm were first manifest, chronicity with National Guard service is not indicated.  Therefore, in view of the foregoing discussion, the Board concludes that service connection for a chronic thoracolumbar spine disability is not warranted.  The appeal in this regard is denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV.  Factual background and analysis: entitlement to service connection for a chronic foot disorder, to include a heel spur and metatarsalgia.

With regard to the appellant's claim for VA compensation for a chronic foot disorder, to include a heel spur and metatarsalgia, although the claimant alleges onset of chronic foot pain during ACDUTRA and INACDUTRA, and his witness, Mr. O.R., states in his April 2014 letter that he observed the claimant receive treatment for bilateral foot pain and use green orthotic shoe inserts during National Guard service, the medical records pertinent to his National Guard service show normal clinical findings on examination of his feet throughout his entire period of obligation to serve in the Army National Guard and no indication of any reported history of foot trouble in the records contemporaneous to his National Guard service.

Current medical records include the report of an August 2011 VA orthopedic examination, showing a diagnosis of bilateral heel spur and metatarsalgia, with radiographic findings of small plantar calcaneal spurs, bilaterally, with no evidence of fractures or lytic or sclerotic lesions.  After reviewing the entirety of the pertinent record, the examining clinician presented the following nexus opinion:

It is [my] opinion. . . that [the claimant's] bilateral foot condition is less likely than not related to his time in [National Guard] service.  The rationale is [that a review of his service medical records shows that] he was not seen for [his] ongoing [foot] condition while in the service [and] there is no evidence of fasciitis of either foot.

The Board has considered the evidence discussed above.  The claimant's military medical records do not show that he sustained a traumatic injury to either foot during ACDUTRA or INACDUTRA, much less a diagnosis of, or treatment for a chronic foot disability.  Even finding the April 2014 statement of Mr. O.R. to be credible, the Board finds that his observations do not constitute evidence of an actual diagnosis of a chronic bilateral foot disability that either had its onset in, or was aggravated by National Guard service.  Furthermore, the highly probative August 2011 medical opinion of the VA clinician determined that there was no link between the appellant's National Guard service and his current bilateral foot diagnoses on the additional basis that there is no evidence of fasciitis in either foot.  As such, in view of the foregoing discussion, the Board concludes that service connection for a chronic foot disability (to include heel spurs and metatarsalgia) is not warranted.  The appeal in this regard is denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

V.  Other considerations.

To the extent that the claimant attempts to relate his claimed thoracolumbar and foot disabilities to his military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The records do not show that his in-service occupation and post-service occupations were in the practice of medicine and do not reflect that he has ever received any formal medical training.  The claimant served as an artillery crewman in the Army National Guard, earned a college degree in sociology, and was not employed as a medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiology of the appellant's chronic lumbosacral DDD, heel spurs, and metatarsalgia fall outside the realm of common knowledge of a lay person, he thusly lacks the competence to provide a probative medical opinion linking these claimed disabilities to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal musculoskeletal disabilities and opine as to their relationship to military service and specific incidents of history as they have no formal training or accreditation in internal medicine and orthopedics).


ORDER

Service connection for a chronic thoracolumbar disability is denied.

Service connection for a chronic foot disorder, to include a heel spur and metatarsalgia, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


